12 N.Y.2d 759 (1962)
In the Matter of the Construction of the Will of Alveretta Falvey, Deceased. Norma W. McGrath, Appellant; The People of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued October 4, 1962.
Decided November 1, 1962.
Charles H. Thompson for appellant.
Louis J. Lefkowitz, Attorney-General (Jean M. Coon and Paxton Blair of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, without costs; no opinion.